As filed with the U.S. Securities and Exchange Commission on January , Registration No. 333-[] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 METALLINE MINING COMPANY (Exact name of registrant as specified in its charter) Nevada 1000 91-1766677 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1330 E. Margaret Avenue Coeur d’Alene, ID83815 (208) 665-2002 (Address, including ZIP code, and telephone number, including area code, of registrant’s principal executive offices) Merlin Bingham, Chief Executive Officer Metalline
